Case 2:19-cv-13622-MCA-MAH Document1 Filed 06/11/19 Page 1 of 26 PagelD: 1

E. Michael Garrett, Jr., Esq. (8913)
BARRETT LAZAR, LLC

145 West Passaic Street
Maywood, New Jersey 07607
Tel.: 201-843-5900

Attorneys for Defendants,

ROWE MACHINERY, INC.

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

x
JEAN R. DESIR and WILENE DESIR
(h/w),
Civil Action No.
Plaintiffs,
vs.

KENNIE REID, ROWE MACHINERY, NOTICE OF FILING OF NOTICE
INC., ABC COMPANIES 1-5 (fictitious OF REMOVAL

designations), DEF CORPS 1-5 (fictitious
designations), XYZ ENTITIES 1-5
(fictitious designations) and JOHN DOES
1-10 (fictitious designations)

Defendants.

---- x
TO: J. Robert Bratman, Esq.

Stark & Stark

993 Lenox Drive, Building 2

P.O. Box 5315

Princeton, New Jersey 08543

Attorney for Plaintiff

 

SIRS:

PLEASE TAKE NOTICE, that defendant, ROWE MACHINERY, INC., in the above-
entitled action, has on this 11" day of June, 2019, removed this action to the Newark Vicinage of
the United States District Court for the District of New Jersey, by filing a Notice of Removal, a
copy of which is annexed hereto, in the Office of the Clerk of the United States District Court for

the District of New Jersey, 50 Walnut Street, Newark, New Jersey 07102, and in the Office of

 
Case 2:19-cv-13622-MCA-MAH Document 1 Filed 06/11/19 Page 2 of 26 PagelD: 2

the Clerk of the Superior Court of New Jersey, County of Essex, at 50 West Market Street,
Newark, New Jersey.
BARRETT LAZAR, LLC

Attorneys for Defendant,
ROWE MACHINERY,INC.

Ge

Dated: June 11, 2019 E. Michael Garrett, Jr., Esq. (8913)

 
Case 2:19-cv-13622-MCA-MAH Document 1 Filed 06/11/19 Page 3 of 26 PagelD: 3

E. Michael Garrett, Jr., Esq. (021431996)
BARRETT LAZAR, LLC

145 West Passaic Street

Maywood, New Jersey 07607

Tel.: 201-843-5900

 

Attorneys for Defendants,
ROWE MACHINERY, INC.
x :
JEAN R. DESIR and WILENE DESIR SUPERIOR COURT OF NEW JERSEY
(h/w), LAW DIVISION : ESSEX COUNTY
Plaintiffs, DOCKET NUMBER: ESX-L-3036-19
vs.
KENNIE REID, ROWE MACHINERY, NOTICE OF REMOVAL

INC., ABC COMPANIES 1-5 (fictitious
designations), DEF CORPS 1-5 (fictitious
designations), XYZ ENTITIES 1-5
(fictitious designations) and JOHN DOES
1-10 (fictitious designations)

Defendants.
x

 

Pursuant to 28 U.S.C. Sections 1441 and 1446, defendant, ROWE MACHINERY, INC.,
hereby removes this action from the Superior Court of the State of New Jersey, County of Essex,
Docket No. ESX-L-3036-19, to the Newark Vicinage - United States District Court for the
District of New Jersey. As of the date of the filing of this Notice of Removal, defendant,
KENNIE REID has not yet been served.

1. This Court has original jurisdiction over this action, pursuant to 28 U.S.C. Section
1332, on the ground that there is diversity of citizenship between the parties and the amount in
controversy exceeds the sum of $75,000.00, exclusive of interest and costs.

2. Upon information and belief, Plaintiffs, JEAN R. DESIR and WILENE DESIR,

reside at 55 Pinewood Drive, Town of Levittown, County of Bucks in the Commonwealth of

Pennsylvania.

 
Case 2:19-cv-13622-MCA-MAH Document1 Filed 06/11/19 Page 4 of 26 PagelD: 4

3. Plaintiff commenced this action by filing a Complaint, dated April 23, 2019, in
the Superior Court of the State of New Jersey, County of Essex, against defendants, KENNIE
REID and ROWE MACHINERY, INC,

4. A Summons and Complaint were served on Defendant, ROWE MACHINERY,
INC. on or about May 16, 2019. (See copy of the Summons and Complaint and Plaintiff's
Affidavit of Service annexed hereto collectively as Exhibit “A”).

5. Defendant, ROWE MACHINERY, INC. is incorporated in the State of Alabama
with its registered office located at 287 County Road 85, Haleyville, Alabama 35565 (See
Alabama Secretary of State Corporation Search Result dated May 22, 2019, annexed hereto as
Exhibit “B”).

6. Defendant, KENNIE REID, resides at P.O. Box 3502 NA, Muscle Shoals,
Alabama 35662-3502. (See Police Report annexed hereto as Exhibit “C”).

7. Upon information and belief, Plaintiff, JEAN R. DESIR alleges damages which
exceed $75,000.00. Based on the foregoing allegations and claims, this action is one in which
the amount in controversy exceeds the sum of $75,000.00, exclusive of interest and costs.
Therefore, this action is removable under 28 U.S.C. Section 1441({a), as one over which this
Honorable Court has original jurisdiction pursuant to 28 U.S.C. Section 1332(a).

8. This Notice of Removal is filed within thirty (30) days of defendant’s receipt of
the Complaint, by service or otherwise, and is, therefore, timely filed pursuant to 28 U.S.C.
Section 1446(b).

9. Written notice of the filing of this Notice of Removal has been served on
plaintiffs counsel and a copy of this Notice has been forwarded for filing with the Office of the

Clerk of the Superior Court of the State of New Jersey, County of Essex, at 50 West Market

 
Case 2:19-cv-13622-MCA-MAH Document1 Filed 06/11/19 Page 5 of 26 PagelD: 5

Street, Newark, New Jersey, to effect the removal of this action to the United States District
Court, pursuant to 28 U.S.C. Section 1446(d).

WHEREFORE, Defendant, ROWE MACHINERY, INC. requests that the matter be
removed from the Superior Court of the State of New Jersey, County of Essex, to this Honorable
Court.

BARRETT LAZAR, LLC

Attorneys for Defendants,
ROWE MACH ;

By:
Dated: June 11, 2019 E, Michael Garrett, Jr., Esq. (021431996)

 

 
Case 2:19-cv-13622-MCA-MAH Document1 Filed 06/11/19 Page 6 of 26 PagelD: 6

AFFIDAVIT OF SERVICE

STATE OF NEW JERSEY:
: SS.

COUNTY OF BERGEN
Dana Riccio, being duly sworn, deposes and says that deponent is not a party to the

action, is over 18 years of age and resides in New Jersey.
On June 11, 2019, deponent served with the within Notice of Filing and Notice of

Removal via e-file on:
J. Robert Bratman, Esq.
Stark & Stark
993 Lenox Drive, Buiiding 2
P.O. Box 5315
Princeton, New Jersey 08543
Attorney for Plaintiff

Essex County Courthouse
50 West Market Street
Newark, New Jersey 07102

      

C7 BANA RICCIO

  

Sworn to and subscribed before me

this 11" day ve 2019

El Mich&e¥ Garrett, Jr., Esq. (8913)
Attormeyat Law, State of New Jersey

 
Case 2:19-cv-13622-MCA-MAH Document1 Filed 06/11/19 Page 7 of 26 PagelD: 7

Exhibit A

 

 

 

 
Case 2:19-cv-13622-MCA-MAH Document 1 Filed 06/11/19 Page 8 of 26 PagelD: 8

STARK & STARK

AC TURNS YS aT Lae

STARK & STARK, A Professional Corporation
Mailing Address: PO Box 53315, Princeton, NJ 08543
Office Location: 993 Lenox Drive, Lawrenceville, NI O8648

i (609) 856-9060

J. Robert Bratmza, Esq., Attorney ID¥: 03326-1986
Attorneys for Plaintiff(s) Jean RB. Desir

 

JEAN 8. DESIR and WELENE DESIR | SUPERIOR COURT OF NEW JERSEY
ESSEX COUNTY LAW DIVISIGN
Plaintivi(s},

Docket Nu. ESX-L-003036-19

¥S.
CIVEL ACTION
RENNIE REID, ROWE MACHINERY, INC, SUMMONS

i
4 : :
era. j

 

Defendani(s}.

 

From The State of New Jersey to The Defendant(s) Named Above: Rowe Machinery, Inc

The plainthiT named above has Bled a lawsuit against you in the Superior Court of New Jersey. The
complainé attached 10 this summons states the basis for this lawsvit. IF you dispute tis compleint, you or your
allormey must file 3 written answer or motion and proof of service with the Deputy Clerk of the Superior Court In the

| county Hsted above within 34 days from, the date yau received this SUMmons, pot counting the date you received it,

(A directory OF ths addresces of each Demuty Clerk of the Superior Court is available in the Civil Division
Management Office in the County sted above and online af ine wer. judisi: fate nj us/nro

 
      

 

i

 

 

 

wt
fr

j

fr

 

 

 

 

Se/10153 dentvcterklawsefndf} Ifthe complaint is one in foreclosure, then you must file your writen answer or

“motion and proofoF service with the Cle-k of the Superior Court, Hughes Justice Compiex, P.O. Box $71, Frenton,

tJ OB525-0971. A filling fee payable to the Treasurer, State af New Jersey, and a completed Case Information
statement {availabie from the Deputy Clerk of the Superior Court) must accompany your ansaver or madon when it

is filed. You must also send a copy pf your answer or motion to plaintiffs attorney, whose name and address appear

above, or to piaintiff, ifn attorney is named above. A telephone call will not protect your rights; you niust file and

a serve a written answer or motion (with fee of $175.06 and completed Case Information Statement) if vou want the
4 court to hear your definse.

[Fyou do not file and serve a written answer or modon within 34 days, the court may enter a judement agains you
for the relief plaintiff demands, plus interest and casts of sult. I ]udgeent is entered against you, the Sheriff may
seize your mandy. wages, or property to pay alf or part of the judennat

if you cannot afford an attoehey, you may call the Legal Servites office in the county where you live, or the Legal
Services of New Jersey Statewide Hotline, at 1-888-LSNI-LA W(!-BE8-576-55 29}, Tf you do pot have an attorney
and are nei eligible for free legal assistance, you may obtain s referral 20 an atlomey by galling one ofthe Lawyer
Referral Services. A directory with contact information fur local Lega Services Offices and Lawvee Referral
Services is avaliable in the Chil Division Managemene Office in the county listed above and online at
Ricourts.gow forms/10153_deptycierklawrefipdt . ;

“ef. witha, yn. Seek

Clerk of the Superior Court
DATED: May 10,2019

Name af Defendant to be served: Rowe Machinery, Inc c/o Williars L. Rowe, reg, agent

Address af Defendant to be served: 287 County Rd $5, Haleyville, AL 35585

 

 

 

 
Case 2:19-cv-13622-MCA-MAH Document1 Filed 06/11/19 Page 9 of 26 PagelID: 9

ATLANTIC COUNTY:

Depaty Clerk af te Superior Court
Chat Division, Direer Filing

{301 Bacharach Blvd_, First FI.
Atlantic Chy, NJ 0840:

BEAGEN COUNTY:

Deputy Clerk of ihe Superior Court
Civil Division, Room 115

Justice Center, 10 Main St.
Hackensack, NJ G76G

SURLINCTON COUNTY:
Deputy Clerk of the Superior Cour
Central Processing Office

Atm: Judicial intake

First Pi., Courts Facility

49 Rancoces Rd.

Mi Holly, NE 0830

CAMDEN COUNTY:

Deputy Clerk of the Superior Court
Civil Processing Office

Hall of Justice

Ist Fl, Suice £90

10) Seuth $* Sreet

Camden, NI 08103

CAPE MAY COUNTY:

Deputy Cleek of the Superior Com
ON. Mala Sirset

Cage May Court House, N7O8219

CUMBERLAND COUNTY:
Oeputy Clerk of the Supericr Court
Civil Case Management Office

SO Wese-Broad Street

P.G, Box 18

Bridgeton, NJ 08307

ESSEX COUNTY:

Deputy Clerk of the Superior Count
Civil Cusomer Service

Halli of Records, Room PG}

435 Or, Martin Luther Ring Wy. Blvd.
Newark, NJ OF 102

GLOUCESTER COUNTY:
Deputy Clerk of the Superior Cont
Civil Case Management Office
Ate latake

First Pl, Court House

i North Brosd Street

Woodbury, MI 08006

HUDSON COUNTY:
Ceputy Clerk of the Superior Court
Superiee Court, Civil Resords Dept

Ortanan Court House--Ist Flour...

583 Newark Ave,
Jersey Clty, NJ 67306

HUNTERDON COLNTY:
Deputy Clerk of the Superier Court
Civil Divishon

6§ Park Avanue

Flemington, Mf G3222

LAWYER REFERRAL
(609) 345-3444
LEGAL SERVICES
(609) 348.4205

LAWYER REFERRAL
(203) S38.0044
LEGAL SERVICES
CIOES 487623 186

LAWYER REFERRAL
[GOS 265.4852
LEGAL SERVICES
(B00) 456-9970

LAWYER REFERRAL
(856) 964-4526
LEGAL SERVICES
(3563 96402010

LAWYER REFERRAL
{5094 463-03 [3

LEGAL SERVICES
(609) 465-3504

LAWYER REFERRAL
(856) 692-6207
LEGAL SERVICES
i856) 431-0002

LAWYER REFERRAL
(973) 622-6204
LEGAL SERVICES
{373} 624-4500

LAWYER REFERRAL
(8583 843-4589
LEGAL SERVICES
£356} 348-3360

LAWYER REFERRAL
(201) 798-2727
LEGAL SERVICES

mon {201} 792-6353

LAWYER REFERRAL
{908) 735-2611
LEGAL SERVICES
(908) 723-7979

MERCER COUNTY:

Deputy Clerk of the Superior Court
Local Filing Office, Courthouse
178 5, Broad Street, 9.0, Bax S068
Trenton, NE ORG3G

MIDDLESEX COUNTY:

Deputy Clerk of the Superior Court
Middlesex Vicinage

Zod Figoy ~ Tasver

36 Paterson Street, P.O. Box 2633
New Brunswick, WI 08903-2633

MONMOUTH COUNTY:
Deputy Clerk of the Superior Court
Court House

PAO. Box 1269

Freehoid, MJ 87723-1259

MORRIS COUNTY;

Morris Country Courthouse
Civil Division

‘Washington and Court Streats
P.O. Box 910

Morristown, MU 0799340910

OCEAN COUNTY:

Deputy Clark of the Superior Court
143 Washington Sreet, Room 124
P.O, Box 20)

Toms River, NJ 08754-2519]

PASSAIC COUNTY:

Brepury Clerk of the Superior Court
Civil Division

Court House

F? Hamileen Street

Paterson, NJ 67303

SALEM COUNTY:

Deputy Clerk of the Superior Court
Arn: Civil Case Management Office
92 Market Street

Sajern, NJ O8079

SOMERSET COUNTY:
Deputy Clerk of the Superior Court
Civil Division

P.O. Box 3000

40 North Badge Sweet

Somerville, NI. SBS76

SUSSEX COUNTY:

Deputy Clerk of the Superior Court
Sussex County Judicial Center
43-47 High Street

Newton, NI 67869

UNION COUNTY:
Greoty Clerk of thre Superior Court
st FL, Court House

2 Broad See

Elzabeth, WI O7207-4073

WARREN COUNTY:

Denny Clerk of the Superior Court
Civil Division Office

Court House

473 Second Sweet

Belvidere, NF OT823- 1500

LAWYER REFERRAL
(609} $85.8203 ;
LEGAL SERVICES
(609) 695-6249

LAWYER REFERRAL
(73) 828-0053
LEGAL SERVICES
(732) 2497806

LAWYER REFERRAL
(7333 431-5544
LEGAL SERVICES
{732} 866-0020

LAWYER REFERRAL
(973) 267-5882
LEGAL SERVICES
{973} 285.6911

LAWYER REFERRAL
{732} 246-3550
LEGAL SERVICES
(752) 34 £2727

LAWYER REFERRAL
(973) 278.9224
LEGAL SERVICES.
1973} $23-2909

LAWYER REFERRAL
(356) 878-3363
LEGAL SERVICES
(856) 451-0005

LAWYER REFERRAL
(S08) 6835-2323
LEGAL SERVICES
{908} 231-0846

LAWYER REFERRAL
(373) 267-$882
LEGAL SERVICES
(973) 383-7460

LAWYER REFERRAL
(908) 353-4715
LEGAL SERVICES
{908} 354-2340

LAWYER REFERRAL
(973) 267-5882
LEGAL SERVICES
{908} 475-2019

 

 
Case 2:19-cv-13622-MCA-MAH Document 1 Filed 06/11/19 Page 10 of 26 PagelID: 10

STARH & STARE

are

in

 

PAMAL ATI, Mb eS

STARK & STARK
A Professional Corporaios

f Attormeys at Law

Princeton Pike Corporate Center

3 Lenox Drive. Building 2
PQ. Box $315
Pringtion, New Jersey 08343-3315
(609) 896-9060
By; J. Robert Bratman (03526-1986)
Attorneys for Mainttis

IEAN R. DESIR and WILENE DESIR
(niw)

Plaintiffs
v3.

RENNIE REID: ROWE MACHINERY,
INC: ABC COMPANIES 1-5 (hetitous
designations}; DEF CORPS 1-5 (Fictipious
designations); XYZ ENTITIES 1-5
ffictkiaus designations). arid JOIN DOES
1-10 (Retitious designations}

Defendants

 

 

say:

4A538-6559-2213 v i

 

 

Ee of on a rae" 4
ESA-L-DO3036-18 04/23/2019 10-50-56 AM Pq 4 of 43 Trans ID- LOV2019709532

SLIPERIOR COURT OF NEW JERSEY
ESSEX COUNTY
LAW DIVISION

Docket No.BS%-1~00 3034-74

CIVIL ACTION

COMPLAINT AND
JURY DEMAND

DEMAND FOR ANSWERS
TO INTERROGATORIES

Plaintiff, JEAN R. DESIR and WILENE DESIR (hAv), residing at 35 Pinewood Drive. in the

Town of Levittown. County of Bucks, and Commornwealth of Pennsylvania, by way of Complain:

FIRST COUNT

 

 

 

 
Case 2:19-cv-13622-MCA-MAH Document1 Filed 06/11/19 Page 11 of 26 PagelD:

CTA & GTA A
AOTERNETE 42 tae

 

age Te. NR hehe Oey

 

 

 

ESX-+4-003036-49 04/23/2019 10.50:56 AM Pg 2 of 43 Trans ID: LCVea1370e532

i. On or ghour fune 20, 2017. Plaintiff, JEAN R. DESIR, was operating a motor
vehicle on the New Jersey Turnpike, waveling in a southerly direction, near milepost | 19.4, in/near
the City of Newark. Ceuncy of Essex. and State of New Jersev.

2. Ator sbout the same time and place, Defendants. ROWE MACTHNERY, INC;
ABC COMPANEES 1-8: DEF CORPS 1-5: and XYZ ENTITIES 1-5 (fiotitious designations}
were the owners of a ractor-trailer which was being operated by Defendant, KENNIE REID,
and’or JOHN DGES |-10 (ficcitinus designations) as agent, servant. and/or employses of
Defendants, ROWE MACHINERY. INC; ABC COMPANIES 1-5; DEF CORPS 1-4; and XYZ
ENTITIES 1-5 (fictitious designations), end/or otherwise with the knowledge, conseat and/or
permission of Defendants. ROWE MACHINERY, INC; RYDER TRUCK RENTAL: ABC
COMPANIES |-5: DEF CORPS !-3: and XYZ ENTITIES 1-3 (ficttious designations}, on the
New Jersey Turnpike. traveling in a southerly direction, near milepost 119.4, nearfin the City oF
Newark, County of Essex, and State of New Jersey.

3. At present. the identities of Defendants, ABC COMPANIES |-5; DEF CORPS 1-5;
X¥Z ENTITIES 1-5: and JOHN DOES 1-16, are unknown. As such, “ABC COMPANIES [-3:
DEF CORPS 1.5: NVZ ENTITIES 1-5: and JOHN GOES 1-10". are fietitious designations,
representing one or mare individuals, sole propriciorships, associations, limited partnerships.
general partnerships, limited liability companies and/or corporations, which in any way owned,
possessed, controlled. entrusted. Jeased, rented. insured. hired. inspected, and/or maintained the
subject vehicle which caised or contributed tp the accident at issue herein, or whe were otherwise
responsible, in whole or in part. for the said accident or the injuries sustained by the Plaintiff,

4. Atall times material beret, Defendants, ROWE MACHINERY, INC: KENNIE
REID: ABC COMPANIES [-5: DEF CORPS 1-3; XYZ ENTITIES 1-5; and JOHN DOES 1-10

ARBBOGSS-221) vt

11

 

 

 

 
Case 2:19-cv-13622-MCA-MAH Document 1 Filed 06/11/19 Page 12 of 26 PagelD: 12

ESX-L-GO3036-19 04/23/2019 10:50.56 AM Pg 3 of 43 Trans tD: ECV2019709522

(fictitious designations) so negiigently owned, operated, parked. maintained, insured, entrustad
and/or hired for, their vehicles. se a5 io cause a collision, Such negligeni activities inchudly, but are
not fimbted te the following:
#) Operating a vehicie in violation af 49 CRF 392.3 when his ability or alertness is
|

impaired likely to become so due to fatigue. iflness or other causes:

i} Conscitusly disregarding the rights and interests of others on the roadways;

c) Operuting a vehicte at an excessive rate of speed under the cireumnstances:

 

Gd} bailing ta mainzain proper and safe conirol of defendants‘ vehicle;
@} Failing to maintain such control of defendants" vehicle so as to have it ina
pisilion to avoid comact with other vehicles:

f) - Paiting to bring tne vehicle 10 a stop before striking the Plaintiff's vehicie:

yor
~

Fatling to maintain a proper and safe fookout fer traffic and road conditions

then and there exiscing:

h} Failing wo observe safe driving precautions and procedures under the
circuinsiamnes:

i} Failing to chey traffic signals, controls, signs and warnings then and there

existing; .

 

J} Operating defendants’ vehicfe in violation of the ordinances, [nus and statutes
ofthe Staie of New Jersey and County of Essex;

x} Gnerating defendants’ vehicle in violation of the odinanees, laws, staiutes, anc
requiccments of federal law and of the Federal Movor Carrier Safety

ATARE & TARE Administration;
ATTOANLY. AF! We
fesaing, ARLES

FAS eh eae
meviL O8, Ne MLA ene

ABRE-GHESQ2T3.v 7

|

 

 

 

 
Case 2:19-cv-13622-MCA-MAH Document 1 Filed 06/11/19 Page 13 of 26 PagelD: 13

ESX-L-O03036-19 0d/20/2019 10 50.56 AM Py 4 of 43 Trans (0: LOV2019709532

ft
i
I
t :
l) Fattiag to ensure that other vehictes had adequate maneuvering room to avoid
hining the stopped vehicle:
m) Gperating his vehicle without adequate taining and experience;
1) Operating his vehicle in violatioa of hours of service rules pursuant to 49 CRF
: 395 et. seq.,

@) Falling lo record his duty status in duplicate, for a 24 hour period prior to the
accident:

fi Valling io ensure, pursuain ta 49 CFR 392.7, prior to operating his vehicle that
the vehicle was in safe operating condition:

q) Operating a vehicie in violation 49 CFR 391.23 for failing to disclose to his

emplover ali prior motor vehicle aceldents for a period three years prior to the

accident date:
r) Otherwise failing to exercise dus care for the safety of the Plaintif?, and other
persons lawfully using the roadways of the Ste of New Jersey;
8} Operating his vehicie in a careless, negiigent and reckless manner;
L} Failure io be diligent at ali times.
5, As a direct and proximate tesull of the carelessness, recklessness, and negligence of
the Defendants, ROWE MACHINERY. INC: KENNIE REID: ABC COMPANIES 1-5; DEF
f CORPS 1-5; XYZ ENTITIES (-3: and JON DOES 1-t0 (fictitious designations), as aforesaid,
ie
and their disregard for the saficy of others, Plaintiff, JEAN R. DESIR, was caused to suffer severe
bodily injuries, some or all of which are permanent in nature; has been caused 10 aggravate any

STARK & START pre-existing medical condition. symptomatic and/or asyrnpiamatic, which is ocemanent, fas been
ASTupUEes ap gn
Peeking othe ihe

Poo Oe pate

RES RTOS fo Jer teed = { «A=

2835-6859-22 13,4 4

 

 

 

 

 

 
Case 2:19-cv-13622-MCA-MAH Document1 Filed 06/11/19 Page 14 of 26 PagelID: 14

ESA-L-003036-19 04/23/25"4 10:50:56 AM Pa 5 of 43 Trans tD: LCV2019709832
|
|
|

caused and wili be caused great pain and suffering, including significant post-traumatic stress: has
been caused and wil} he caused to expend large sums of money for medical treatment necessary to
effect a cure for his injuries: and, hes been caused and will bo caused to lose large sums of money
due 1 his inabilits ta pursue his usual occupation.

WHEREFORE, Plaimiff. JEAN R. DESIR, demands Judgment for damages generally
against the Defendants. ROWE MACHINERY. INC: KENNIE REID: ABC COMPANIES 1-5:

DEF CORPS 1-5. XYZ ENTITIES 1-5; and JOHN DGES 1-16 (fictitious designations),

individuaily, jointly, severally. or in che altemative, tagether with terest and costs of suit,
SECOND COUNT
i Plaimift, JEAN R, DESIR, incorporates by reference the allegations contained in
the previous paragraphs of the Complaint as though fully set forth herein at length.
2, Defendants. ROWE MACHINERY, INC: ABC COMPANIES 1-5: DEF CORPS
1-3. and XYZ ENTITIES 1.3 (fictitious designations). owed the genera! public, including, the

plaintiff, e duty t determina the qualifications of its employees including but not Hmited to:

 

a} Adequately evahiating applicants before hiring them as drivers:
a} Adequately ivaining and supervising these drivers:
0} Adeguately evaluating these employees’ job performance so as to discharge

any incompetent or newligent employee before he injured the public or property;
i dy) Pursuam to 49 CFR 382.201 ct. seq., 382.304 el. seq., 383.35, and 391 et.
seq. Conducting an adequate investigation or inquiry into the driving record of

KENNIE RELD and/or JOHN DOES 1-10 (fictitious designations).

STARE & £TAARK
SP ORREKS AY AT
Maybe LO 2h

Pl Waaay fe

PRINCES Ma Dao “dnge-8955-23 33, wet

 

 

 

 

 
Case 2:19-cv-13622-MCA-MAH Document1 Filed 06/11/19 Page 15 of 26 PagelD: 15

ES*--003038-79 04/23/2019 10:50:56 AM Pg 6 of 43 Trans ID: LOV2019709532

e) Neghgently and recklessly entrusting, allowing and/or permitting
dcfenduny RENNIE REID andfor JOHN DOES 1-10 (fetitious designations}, ly

operate defendants” vehicle even though defendant(s} knew er should have known

 

that defendar, RENNIE REID and/or JOHN DOES 1-16 (fictitious <lesignations),
intended to or Was likely to use the eforemention vehicle in such 2 way cat would
hany another:

h Kegligently and carelessly entrusting, alowing, and/or permitting a vehicle
to be operated by semeane who defendant(s) knew or should have known would
viciate state and federal rules, taws and guidelines regarding operation ofa
commercial vehicles.

g} railing to create, cnact. and enforce programs to ensure compliance by
defendants’ drivers. such as KENNIE REID and/or JOHN DOES 1-10 (fictitious

designations}, with federal and state rules. laws and statules regarding operation of

commercial vehicles:

h) Failing to create, ensict and enforce programs to enswwe compliance by
defendants” drivers. such as KENNIE REID and/or JOHN DOES 1-10 (fictitious
designations.with the FMCSA Hours of Service regalations;

iy Failing to ensure defendants’ driver, KENNTE REID and/or JOHN DOES
1-70 Gictitiions designations} complied with federal and state rules, laws and
statutes regerding the operation of commercial vehicles, ingluding FMCSA Hours
oF Service regulations;

S7’aRk & STARK
ATTIRIM A VE a
Bee oe ALR

Ban By

eRint Cfo hl Shia 7s

“4898-G053-221,¥ 4

ss]

  

ay ”

 

 

 

 

 

 
Case 2:19-cv-13622-MCA-MAH Document1 Filed 06/11/19 Page 16 of 26 PagelD: 16

ESA-L-O03036-19 04/23/2019 10-56-56 At Pg 7 of 43 Trans ID: LCVv2019709522

BR Failing 19 establish an cHective HOS monitoring and compliance system for

its drivers:

k} Failing to monitor defendam. KENNIE RED and/or JOHN DOES [-16
(Hetitious designations}. to ensure he was complying with HOS rules and
applicabie federal and state laws, nutes and regulations:

iF Failing to enforce and monitor driving time limis:

ny} Fatting io ensure its driver, KENNIE REID and/or IGHN DOES |-10
(fictitious designations), wes sufficienily rested before operating defendants®
vehicle at the Ume and place aforesaid:

n} Leploying a driver the! operated a commercial vehicle in violution of the
haurs of servica:

3. Defendants, ROWE MACHINERY, INC: ABC COMPANIES 1-5: DEF CORPS

 

 

1-5, and XYZ ENTITIES 1-5 tictitions designations), breached these duties 1a the generat public,
inciuding the plaintiff. by ns negligent and careless training. hiring, monitoring, supervision. and
retention of KENNIF, REID and/or JOHN DOES [-10 (fetitious designations), who was
unqualified, incompetent, and‘or nesligent and careless.

WHEREFORE, Plaintiff JEAN R. DESIR, demands judgmeni egsinst defendancs ROWE
MACHINERY. INC; ABC COMPANIES 1-5: DEF CORPS 1-5; and XYZ ENTITIES 1-5, far

damayes, attorneys’ fees and casts, interest and other just ond equitable relief.

 

THIRD COUNT
E Plant, WILENE DESIR, is the wife of Plaindfy, RAN R. DESIR,
STARA & STARK 2. Plaintiff, WILENE DESIR, repeats ali of the Peragraphs of the First and Second
“Fa

 

BS9-2213.¥. 1

 

 

 

 

 
Case 2:19-cv-13622-MCA-MAH Document1 Filed 06/11/19 Page 17 of 26 PagelD: 17

ESX-L-003036-19 04/23/2019 10:50:56 AM Pg 8 of 43 Trans iD: LCV2019709522

Counts ofthis Complaint and mokes them a part herec!.

| 3, AS a further direct.and prosimaie result of the carelessness. recklessness, and
negligence of the Defendants. ROWE MACHENERY. INC: KENNIE REID; ARC COMPANIES
1-5; DEF CORPS 1-5; X¥Z ENTITIES 3-5: and JOIN DOES 1-10 (fictitious designations), and
their disregard for the safeiy of others. Plaimiff. WILENME DESIR. has been caused and will be

caused to lose the services of her dear husband. and Aas Seen caused and Will be caused to suffer

 

less of consortium.
WHEREFORE. Plaintiff, WILENE DDSIK. demands sudgment i ior damages generally
against the Defendanis, ROWE MACHINERY, INC: KENNIE REID; Agic COMPANIES 1-5;

DEF CORPS !-§. XYZ ENTITIES 1-5: and JOHN BOES 1-10 Afictitions designations).

individually, jointly, severally, ar in the altermative, together with jy est and costs of suit,

STARK & stark
A Professional Cofpagation
Attomeys for ae

Byo i 7 i Y i

T RQBERT BRATMAN
i

i
ag

 

 

JURY DEMAND
Plaintiffs. JEAN R. DESIR and WILENE DESIR. hereby demands a trial by jury as to all
ISSUES,

CERTIFICATION OF OTHER ACTIONS/PARTIES

i Pursuant to the provisions of Raie 45-1, the undersigned auorney certifies that this matter

STARX & STARK is NOL the Subject of any ather action pending in any court or arbitration preceeding, nor is any

ATS AT Lor

 

“ -8-
FRINCITON Uy Mepa eas
tisesposz vi

 

 

 

 

 
Case 2:19-cv-13622-MCA-MAH Document1 Filed 06/11/19 Page 18 of 26 PagelD: 18

ESX-L-N03036-19 94/25/2019 196.56:55 AM Pg 9 of 43 Trans ID: LCV2019709532

| other action or arbitration proceeding comemplated, and all known necessary parties have been
joined in ikis action.

: CERTIFICATION OF COMPLIANCE WITH R.1:38-7(2ND

Pursuard to R. 1:38-7(o). all confidential identifiers of the parties to this action have or will

be redacted from all documents or pleadings submilied we the court,

 

DESIGNATION OF TRIAL COUNSEL
Pursuant to she provisions of Rule 4:25-4 the Court is advised thar J, ROBERT
BRATMAN is hereby designated as trial counsel.

DEMAND FUR ANSWERS TO INTERROGATORIES & SUPPLEMENTAL

INTERROGATORIES

Plaintiffs, JEAN R. DESIR and WILENE DESIR, demand that Defendants, KENNIE REID

and ROWE MACHINERY, INC, provide answers i@ interrogatories as follows:
FORM C and FORM C{i) UNIFORM INTERROGATORIES es. sb forth in Appandic fH
ofthe New Jersev Court Rules effective Sestember 1. 2096 wet

SUPPLEMENTAL INTERROGATORIES #1-9. if

 
   
  

STARK & STARK
A Professional Cérpgration
Attomeys for Plaingif
i #
~ fad f
By: if a

 

ROBERT BRATAN

re

Dated: Agrii 22,2019

ETARK 6 STARE

 

FRIES TAS ot

 

MENihap eg9343, v. t

 

 

 

 

 

 

 
Case Fre GPa RIS 19 cHENTAE? DOELFRAM PHT OerenRLy: LSAteP 1SP8P9%PagelD: 19

JEAN R. DESIR AND WILENE DESIR Plaintiff

VS.
KENNIE REID, ET AL Defendant
Person to be served (Name & Address):
ROWE MACHINERY, INC.
C/O WILLIAM LIROWE, REGISTERED AGENT
287 COUNTY ROAD 85
HALEYVILLE, AL 36565

Attorney:
J. ROBERT BRATMAN, ESQ.

Superior Court of New Jersey

Law Division

Essex County

Docket Number: ESX-L-003036-19

AFFIDAVIT OF SERVICE
(Fer Use by Private Sarvice)

Cost of Service pursuant fo R. 4:4-3(¢}

$

 

Papers Served: Summons, Complaint, Jury Demand, Demand for Answers to interrogatories, Certification Of Compliance With Rule
1:38-7(c}(1 ), Designation Of Trial Counsel, Demand For Answers To Intarrogatories & Supplemental interrogatories, Demand For
Discovery of Insurance Coverage, Supplemental Auto interrogatories, Certification, Notica To Produca, CIS, Track Assignment Notice

Service Data:

Served Successfully X¥ Not Served
Delivered a copy to him / her personally
Left & copy with a competent househeld
member aver 14 years of age residing
therein

x Left @ copy with @ person authorized to

accept service, 8.9. managing agent,
registered agent, etc.

Description of Person Accepting Service:

Sex.M_. Age:28_ Height 6 Weight245 Skin Cotor: WHITE

Comments or Remarks:

Server Data:

Subscribed and Sworn to befors me on 5/6/2019
by the affiant who is personally known to me.

er

   
  

 

 

{ fy
4 . ve
eel

an lititig,
ayy
{

Date:_5/16/2019

Time: 10:30 ar __

Attempts:
Name of Person Served and relationship / title:

JOSHUA PHILIP RITCHIE

AGENT/MANAGING AGENT

Hair Color BROWN

1, ED TOWNSEND, was at the time of service
competent adult not having a direct interest in the
tigation. | declare under penalty of perjury that the
foregoing is and correct.

Jovy

Signature of Process Server

1808 Stiyvesont A

4 tuyvesant Avenue

Union, NJ 07083

(908) 688-1444

Our Job Serial Number: STS-2019019973
Ref: NA

5/16/2079
Date

 

 
_ Case 2:19-cv-13622-MCA-MAH Document 1 Filed 06/11/19 Page 20 of 26 PagelD: 20

Exhibit B-

 

 
Case 2:19-cv-13622-MCA-MAH Document1 Filed 06/11/19 Page 21 of 26 PagelD: 21
Business Entity Records | Alabama Secretary of State Page | of 2

 

Alabama Secretary of State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rowe Machinery, Inc.
Entity ID Number __ 107 - 585
Entity Type Domestic Corporation
Principal Address - HALEYVILLE, AL
Principal Mailing Address Not Provided
Status - Exists
Place of Formation Winston County
Formation Date . "12-23-1985
Registered Agent Name "ROWE, WILLIAM L
Registered Office Street Address HALEYVILLE A Ar oeeas
Registered Office Mailing Address Not Provided
Nature of Business - TRUCKING
Capital Authorized $1,000
Capital Paid In ~-
_ Incorporators
Incorporator Name ROWE, WILLIAM L
Incerporator Street Address Not Provided
Incorporator Mailing Address Not Provided
Annuai Reports
Annual Report information is filed and maintained by the Alabama Department of Revenue.
you have questions about any of these filings, please contact Revenue's Business Privilege Tax
Division at 334-242-1170 or www-.revenue.alabama.gov, The Secretary of State's Office cannot
answer questions about or make changes to these reports.
| 1988 1989 1990 1991 1992 1993 {904 1695 1996 1997
Report Year 1998 1999 2000 2001 2002 2003 2004 2005 2006
2007 2008 2009 2010 2011 2012 2013 2014 2015 2016
2017 2018 2019
___ Transactions
Transaction Date [ 1-27-1986
Articles Of Corrections CORRECTING REGISTERED OFFICE
Transaction Date 6-6-1989
Legal Name Changed From William L, Rowe Machinery Salvage & Sales Co., Inc.

 

 

 

 

http://arc-sos, state.al.us/cgi/corpdetail mbr/detail?corp=107585 &page=name&file=&type=... 5/22/2019

 

 

 
Case 2:19-cv-13622-MCA-MAH Document1 Filed 06/11/19 Page 22 of 26 PagelD: 22
Business Entity Records | Alabama Secretary of State Page 2 of 2

 

Rowe Machinery, Inc.

 

 

 

 

Transaction Date : 8-26-1996
Legal Name Changed From Wm. L. Rowe Machinery Salvage & Sales, Inc.
Transaction Date , 9-8-2008
| ROWE, WILLIAM L

PO BOX 818
' HWY 195 E FORKVILLE COMMUNITY
HALEYVILLE, AL 35565
Scanned Documents
reer

Purchase Document Copies

Registered Agent Changed From

 

 

 

 

 

 

 

 

 

 

Document Date / Type / Pages ; 12-23-1985 Certificate of Formation § pgs.
Document Date / Type / Pages || 1-27-1986 Articles of Correction 3 pgs.
Document Date / Type f Pages || 6-6-1989 Legal Name Change 5 pgs.

| Document Date / Type / Pages 8-26-1996 LegalName Change 3 pes.

| Document Date / Type / Pages 9-8-2008 Registered Agent Change - lpg.

 

 

 

 

 

 

 

 

 

 

 

Browse Results New Search

 

 

http://arc-sos.state.al.us/cgi/corpdetail .mbr/detail?corp=1 07585&page=name&file=&typex.., 5/22/2019

 

 

 
Case 2:19-cv-13622-MCA-MAH Document 1 Filed 06/11/19 Page 23 of 26 PagelD: 23 a

Exhibit C

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| tase Zase32: 19. fi)24:862 New Ortsdyi Ablice Drashinenstidatidni Rewbdd6/11/1K rage 2 Zieh Ae =
o4 7 Gase'Nimber 10 Crash 11 Speed Limit &
=r | D030-2017-02003a eeutted On NOTP_NSX is[ Sis | [~| [2]s]9][a]o|| 25
OL (2 Pale Dept of Code . Road Name bir 12Rowle No. Sufix “1dMiepost __ |1186
STATE POLICE | 02 pejatimersestion wen _ Ne (? Speed “ -
a8 . t
a Statinn/Precinet ——o Miles Cs Mw of: 7198
Ol NEWARK a 16 49 2 To: 17 Cross Read Name DeCles | o9
99 a Date of Crash S DayofWeek [6 Time ? Municlpatity a Total [9 Tatal Ramp L] Fram: Liss LJ] we 4195
03 mm dd Yo! es ng @w {use 2400 hrs.) Code Killed | Injured 21 Letitude 20 Route/Name 99; oncituda _
1002
sz [els] [alal Glali “w'®" [folsfole (elalerel|[--] (-i-], lel-leleel@a) (lv a [olojalole] =
Thbe |23 Veh Noj24 Policy No. 25 Ing Code $8 Veh Noi84 Policy No. 55 Ins Cade 4
04] v1 %-35726-38 39 v2 CT750703003 99 [tae
701 LiParked ([J]Ped [IPedalcyclist C)Resnto Emergency | IHit & Run LiParked (ClPed []Pedaloyeiist ClResptoEmermency [JHit& Run ~~
02 26 Driver's First Name Initial ~= Last Name 29 Sex [56 Driver's First Name Initial = Last Name 89 Sex [1278
TOS JEAN R DESIR M | KENNIE REID M Q1
OL av Number & Street 5? Number & Straet 1216
a 55 PINEWOOD DR PO BOxX3502 NA -
O1 28 City State aip 58 City State Zip
aa LEVITTOWN PA 19054 MUSCLE SEOALS AL 35662-3502
02 30 Eves DL Class Restrictions Endorsements /31 State 60 Eyes DL Class Restrictions Endorsements [67 State
a2 A - - PA 02 A - - AL 122
32 Oriver’s License Number 33 DOG dc 34 Expires $2 Driver's License Number 63 DOB “a 64 Expires ~
105 mm yy mm oyy mm yy mm yy
01 27972361, 09 08,67 | 09,19 , 3630035 11 21,72 | 04,20 | 07
38 Owner's First Name Initial Last Name $5 Owner's First Nama Initial Last Name
106 Oo SameAs RYDER TRUCK RENTAL INC same AS ROWE MACHINERY INC
o1 Drivar Driver 124
to? 98 Number & Street 66 Number & Street G4
O1 3100 INDUSTRIAL PRWY PO BOX 818 126
ae Gy State Zip 67 Gily Slate Zp o4
a5 JEFFERSONVILLE IN 47130 HALEYVILLE AL 35565 t262
+05 38 Make 39 Model 40 Color 41 Year /42 Plate Na. 43 State 638 Make 69 Model 70 Color | 74 Year (72 Plate No. 73 State 26
25 FRET TR WHE | 2015 | 2642447 IN RW wooo GLD | 2017 | DNOOS853 | Ax /126b
oat IN 465 Expires [74 VIN 75 Expires |
02 LEUIGEBG3FLGH2057 iC) 1? 1EKWD49X8HI1L48543 OL [ 18 |126s
74 46 Vehicle Remaved To 76 Vehicle Removed Ta *
02 TUMINO'S TOWING AID #37 Tatd
73 Driven CO Tewed Disabled (1) Towed Disabled & Impounded (3 Driven Towed Disabled C) Towed Disabled & impounded ~
_ Cl] LeftatScene [7] Towed Impounded fj teftatScene 1] Towed Impounded 126e
47 Authority 77 Authority 26
18 O Owner Driver D Police (J Owner CC Briver Folica 12a
— 48 Aleghol Drug Test 49 Hazardous Material 78 Aleahel Grug Test 78 Hazardous Material 26
os | Shen: no Clyes 0) Refused Elnone LlonBoad  (Clspil Given: No (Yes (7) Refused (None [On Board Ci spin i127b
716 Type: ( Breath Osiccd  usine Tyoe: (] Breath [1] Blood (] Urine ~~
05 . * — =. ——— AF
116 Resuts: 0, % = Pending Hazard Class Placard No. Results:0,  % ==] Pending Hezard Class Placard No. °
03 50 Carrier No. 81 GVWR | GCWR (trucks & buses anty) 80 Carrier No, 81 SGVWR/ GCWR (trucks & buses only) Tei
TT HlusooT =2135472 CNene} (2) s 10,000 lbs lusooT 199129 Cnone; [7s 10,000 tts _
Seererrereriesuiaann (C 10,004 - 26,090 Ibs (_] 10,001 - 26,000 los
03 | CImemx Bel = 26,001 los Cacmx Belz 28,001 ibs 1a7e
52 Moter Carrier or Gavermment Entity [é2 Motor Carer or Government Entity 26
TIS LOGISTiIcs INc ROWE MACHINERY INC 128
Number & Street Number & Street 26
449 S PENNSYLVANIA AV PO BOX 818 429
City State Zip City State Zip 06
MORRISVILLE PA 19067 HALEYVILLE AL 35565 730
135 Damage To Other Property 06
134
o1
132
OL
Oper. 136 Charge 137 Summons No, Oper. 138 Charge 139 Summons No, 02
Oper. [140 Charge 147 Summans No. Oper. [142 Charge 148 Summons No. tad
4
$3 4 85 a6 7 8&8 és 30 | 31 92 93 of 95 Names & Addresses of Occupants - If Deceased, Sate 2 Time of Death
JEAN R DESIR
A |vL | oL ft ot - }49|M - -|~ | 04 | 04 - - 55 BINEWOOD DR, LEVITTOWN, PA 19054
BENNIE REID
B v2 OL o1 - 44/M - -|- | 04 04 - - PO HOX3502 NA, MUSCLE SHOALS, AL 35662
G
D

 

 

NUTR-1 (Rev. 01/173

6330

 

 
. _ Case 2:19-cv-13622-MCA-MAH Document 1 Filed 06/11/19 Page 25 of 26 PagelD: 25

 

New Jersey Police Case Number

Crash Investigation Report DO30-2017-02003A

 

 

Page 2 of 3

 

 

 

Driver #1 stated in effect: I stopped in traffic and was hit.

Driver #2 stated in effect: With the sun glaze and his low brake lights I didn't see he was
stopping until it was too late.
The investigation revealed; Vehicles #1 and #2 were traveling on the NJTP NS95X roadway in the
area of MP 119.4. Both vehicles were traveling in the right lane when Vehicle #1 stopped in
traffic and was struck by Vehicle #2. Minor damage was observed to the rear of Vehicle #1.
Vehicle #2 sustained significant damage to its front right.

Page #1, Box #25: OLD REPUBLIC INS CO iL
Page #1, Box #55: SENTRY SELECT INSURANCE CO AL

 

 

 

NITRA (Rev, 01/17)

 

 
~ _ Case 2:19-cv-13622-MCA-MAH

Document 1 Filed 06/11/19 Page 26 of 26 PagelD: 26

 

New Jersey Police

Crash Investigation Report

Case Number
DO320-2017-020034

 

 

Page

3 of 3

 

 

 

 

NS9SX MP 119.4
TEANECK TWP
BERGEN COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

146, Officers Signature nN 7

TPR. M G KELLY

 

 

147. Badge # 1148. Reviewer
7640 Ls

 

 

Badge #
6284

 

149. Case Status
ClPending § comptete

 

NJTR-1 (Rev. 01/17}

 

 

 
